USCA4 Appeal: 22-2135      Doc: 11         Filed: 12/15/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-2135


        In re: DENVER W. BLEVINS,

                            Petitioner.



                        On Petition for Writ of Mandamus. (5:21-cv-00146-MR)


        Submitted: December 12, 2022                                Decided: December 15, 2022


        Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Denver W. Blevins, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-2135      Doc: 11         Filed: 12/15/2022     Pg: 2 of 2




        PER CURIAM:

               Denver W. Blevins petitions for a writ of mandamus seeking an order directing

        vacatur of his state convictions and sentences. We conclude that Blevins is not entitled to

        mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (cleaned up). This court

        does not have jurisdiction to grant mandamus relief against state officials, Gurley v.

        Superior Ct. of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969), and does not have

        jurisdiction to review final state court orders, D.C. Ct. of Appeals v. Feldman, 460 U.S.

        462, 482 (1983).

               The relief Blevins seeks is not available by way of mandamus. Accordingly, we

        deny Blevins’ request for hearing en banc and deny the petition for writ of mandamus. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                              PETITION DENIED




                                                    2